NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



WELLS FARGO BANK, N.A., a National )
Banking Association,               )
                                   )
              Appellant,           )
                                   )
v.                                 )                     Case No. 2D18-2042
                                   )                              2D18-3627
PASCO OFFICE PARTNERS, LLC, a      )                      CONSOLIDATED
Florida Limited Liability Company, )
and DEPARTMENT OF                  )
TRANSPORTATION,                    )
                                   )
              Appellees.           )
___________________________________)

Opinion filed March 20, 2019.

Appeal from the Circuit Court for Pasco
County; Gregory G. Groger, Judge.

Marie Tomassi and Paul D. Bain of Trenam,
Kemker, Scharf, Barkin, Frye, O'Neill &
Mullis, P.A., St. Petersburg, for Appellant.

C. Cary Gaylord and Blake Gaylord of
Gaylord Merlin Ludovici & Diaz, Tampa, for
Appellee, Pasco Office Partners

Marc Peoples of Florida Department of
Transportation, Tallahassee, for Appellee,
Department of Transportation.



PER CURIAM.
           Affirmed.


KELLY, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-